

114 HR 6053 IH: Bring the Jobs Home Loan Act of 2016
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6053IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Israel introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to establish a loan program to assist and provide incentives for
			 manufacturers to reinvest in making products in the United States, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Bring the Jobs Home Loan Act of 2016. 2.Small manufacturer domestic production loan programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following:
				
					47.Small manufacturer domestic production loan program
 (a)EstablishmentNot later than 180 days after the date of the enactment of this section, the Administrator shall establish a loan program to assist small business concerns described in subsection (b) to begin producing, in the United States, products that the concerns otherwise import.
 (b)Loan authorityIn carrying out the program established under subsection (a), the Administrator may make a loan to a small business concern involved in manufacturing (as determined by the Administrator) to assist the concern to make facility and equipment changes necessary for the concern to begin producing, in the United States, a product that the concern is importing from a foreign country at the time the loan is made.
 (c)ApplicationsTo be eligible for a loan under subsection (b), a small business concern shall submit to the Administrator an application at such time, in such form, and containing such information as the Administrator may require.
						(d)Reports
 (1)RequirementNot later than 2 years after a small business concern receives a loan under this section, the concern shall submit to the Administrator a report describing—
 (A)the facility and equipment changes made with loan funds; and (B)the progress made by the concern in producing, in the United States, a product that the concern was importing from a foreign country at the time the loan was made.
 (2)Use of reportsNotwithstanding any other provision of law, the Administrator may consider the information submitted by a small business concern in a report under paragraph (1) in determining whether to provide to the concern—
 (A)an additional loan under this section; or (B)loan assistance under any other program of the Administration.
 (e)LimitationThe Administrator may not make a loan under this section if the cost of the loan (as determined by the Administrator) is greater than 5 percent of the total amount made available to the Administrator for the cost of making loans under this section for the fiscal year in which the loan is made..
			